Citation Nr: 0031042	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-18 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  Service records show that he served in Vietnam from 
September 1968 to September 1969 and that he was awarded the 
Combat Infantryman Badge.

Service connection was denied for a back disability in an 
April 1989 VA rating decision, which the veteran did not 
appeal.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for a right knee condition and PTSD and determined 
that new and material evidence had not been submitted to 
reopen his claim of entitlement to service connection for a 
back condition.

In April 2000, the Board remanded the veteran's case to the 
RO for further development.  In its remand, the Board found 
that there was pertinent evidence of record that had not been 
associated with the claims folder until after the RO had 
issued a Supplemental Statement of the Case in July 1999.  
Because there was no indication that the RO had considered 
this evidence, and because no waiver of initial RO 
consideration had been submitted by the veteran, the Board 
concluded that a remand was appropriate in order to provide 
the RO with the opportunity to consider this evidence in the 
first instance.  38 C.F.R. §§ 19.37, 20.1304(c) (2000).  
Thereafter, in May 2000, the RO issued another Supplemental 
Statement of the Case in which it considered the newly-
submitted evidence but continued to deny the veteran's 
claims.  Thereafter, the claims folder was returned to the 
Board.

In a January 2000 rating decision, the RO granted a claim of 
entitlement to service connection for varicose veins and 
assigned a noncompensable disability evaluation.  To the 
Board's knowledge, the veteran has since not expressed 
disagreement with either the disability rating or effective 
date assigned.  Thus, such issues are not presently before 
the Board on appeal and will be addressed no further herein.

The Board notes that the issues of entitlement to service 
connection for a right knee disorder and PTSD will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In an unappealed April 1989 rating decision, the RO 
denied a claim of entitlement to service connection for a 
back condition.

2.  Evidence submitted since the RO's April 1989 decision 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the RO's final April 1989 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a back condition is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen a claim of entitlement to 
service connection for a back condition.  In the interest of 
clarity, the Board will review the law, VA regulations and 
other authority which may be relevant to this claim; describe 
the factual background of this case; and then proceed to 
analyze the claim.

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (2000); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. 3.303(c), 4.9 (2000).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. 7105; 38 C.F.R. 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. 20.200.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) [to 
be codified at 38 U.S.C. § 5103A] appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Duty to assist

Once a claim is reopened, the Veterans Claims Assistance Act 
of 2000 provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].    

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 


Factual Background

The Board has determined that the last final decision with 
respect to the issue of entitlement to service connection for 
the veteran's back disability was in April 1989.  See Evans, 
supra.  The veteran has not contended otherwise.  
Accordingly, the Board will review the evidence of record at 
that time before moving on to evaluate the evidence submitted 
since.

Evidence of record at the time of the April 1989 rating 
decision

Service medical records reflect that on July 9, 1969, the 
veteran reported that he was experiencing back pain after 
being thrown from a truck.  Physical examination revealed 
some muscular tenderness in the lower part of the veteran's 
back.  X-rays of the lumbosacral spine were noted to be 
negative.  The examiner noted a diagnosis of traumatic 
myositis.  

In a clinical note dated on July 18, 1969, an examiner noted 
that the veteran had struck his back on a beam while lifting 
a casualty out of a truck.  Physical examination revealed a 
mild abrasion at the level of L3 with moderate localized 
muscular tenderness.  The examiner noted a diagnosis of 
traumatic myositis.

Subsequent service medical records are negative for any 
further complaints or treatment related to the back.  In a 
report of physical examination completed at separation, an 
examiner noted "normal" for the veteran's spine.

In February 1988, the veteran filed a claim of entitlement to 
service connection for a back condition.  He asserted that he 
had sustained a back injury after being thrown from a truck 
in Vietnam in 1969.

The April 1989 rating decision

In an April 1989 rating decision, the RO denied the veteran's 
claim of entitlement of entitlement to service connection for 
a back injury.  The RO noted that the veteran had failed to 
report for a VA physical examination scheduled for February 
1989.  The RO also noted that the veteran's separation 
physical had been negative for any findings related to the 
veteran's back.  The veteran was notified of this decision in 
a letter dated April 25, 1989.

Newly submitted evidence

On June 18, 1990, the veteran submitted another claim of 
entitlement to service connection for a back condition.  In a 
response letter issued in October 1990, the RO advised the 
veteran that his claim for service connection for a back 
condition had been denied in an April 1989 rating decision.  
The RO further advised the veteran that the one-year period 
in which to appeal that decision had expired, and that if he 
wished to reopen this claim, he would have to submit evidence 
showing that his claimed back condition had been incurred in 
or aggravated during service.  The RO informed the veteran 
that he could submit such evidence at any time.

The record reflects that the next correspondence received 
from the veteran was a statement submitted in March 1994, in 
which he indicated that he wished to reopen his claim of 
entitlement to service connection for a back condition.  The 
RO subsequently obtained VA treatment records dated between 
1992 and 1994, which are negative for any indication that the 
veteran received treatment for a back condition during this 
period.

In its May 1997 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a back 
condition.

During his January 1999 hearing, the veteran testified that 
he had received treatment from a chiropractor in either 1994 
or 1995.  According to the veteran, the chiropractor informed 
him that his spine was crooked and that he must have "fallen 
or something" for his back to be shaped so.  The veteran 
indicated that when he informed the chiropractor of his in-
service injury, the chiropractor apparently stated that this 
was likely the cause of his back problem.

In July 1999, the RO issued a Supplemental Statement of the 
Case (SSOC) in which it continued to find that the veteran 
had not submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
back condition.

In September 1999, the veteran was provided with a physical 
examination with Dr. J.T., a private physician.  The veteran 
reported that he had been experiencing pain, weakness, 
fatigue, stiffness and lack of endurance in the lumbar spine.  
Upon examination, Dr. J.T. noted that the veteran's posture 
was abnormal, with evidence of loss of lumbar lordosis.  Dr. 
J.T. indicated that his posture was somewhat stooped due to 
low back pain, and that there was no evidence of either loss 
of cervical lordosis or thoracic kyphosis.  Examination of 
the lumbar spine reportedly revealed evidence of painful 
motion and muscle spasm, which Dr. J.T. described as 
moderate.  Dr. J.T. reported that range of motion in the 
veteran's lumbar spine was affected by pain, fatigue, and 
lack of endurance during repeated use.  X-rays of the 
lumbosacral spine revealed spondylosis.  Dr. J.T. noted a 
diagnosis of status post lumbar spine trauma with residual 
degenerative disc disease.

In March 2000, the veteran's claims folder was forwarded to 
the Board.  In its April 2000 remand, the Board found that 
the RO had failed to issue a SSOC following the veteran's 
September 1999 examination.  Because there was no indication 
that the RO had considered this additional evidence, and 
because no waiver of initial RO consideration had been 
submitted by the veteran, the Board concluded that a remand 
was appropriate in order to provide the RO with the 
opportunity to consider this evidence in the first instance.

In May 2000, in accordance with the Board's remand 
instructions, the RO issued a SSOC in which it continued to 
find that the veteran had not submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a back condition.  With respect to the 
veteran's September 1999 VA examination, the RO concluded 
that the report of this examination was not new and material 
because it did not show that the veteran had developed a 
chronic and permanent back injury as a result of trauma or 
injury in service.  Thereafter, the veteran's claims folder 
was returned to the Board.

Analysis

Finality/new and material evidence

In April 1989, the RO denied the veteran's claim of 
entitlement to service connection for a back condition.  The 
veteran was notified of this decision in an April 25, 1989 
letter from the RO.  No notice of disagreement or other 
correspondence was received from the veteran within the one-
year period following this decision.  Thus, the Board finds 
that the veteran did not submit a timely NOD with the April 
1989 rating decision; thus, that decision became final.  38 
U.S.C.A. 7105; 38 C.F.R. 20.202, 20.302, 20.1103 (2000); see 
also Evans, 9 Vet. App. at 285.  

Therefore, in order to reopen the veteran's claim of 
entitlement to service connection for a back condition, new 
and material evidence must have been submitted.  See 38 
U.S.C.A. 5018; 38 C.F.R. 3.156; Hodge, supra.

After reviewing the record, the Board finds that the veteran 
has submitted new and material evidence sufficient to reopen 
his claim of entitlement to service connection for a back 
condition.  In the April 1989 rating decision, the RO denied 
the veteran's claim on the basis that he had failed to report 
for a VA physical examination and because his separation 
physical had been negative for any findings related to the 
back.  The evidence of record at that time consisted of the 
veteran's service medical records, which revealed that he  
received treatment for back pain in July 1969 after being 
thrown from a truck.  Thus, although not entirely clear from 
a reading of the rating decision, it appears that the RO 
denied the veteran's claim of the basis that there was no 
evidence of a current back disorder related to the veteran's 
in-service injury.

Since filing to reopen his claim, the veteran underwent a 
private physical examination, in which the physician, Dr. 
J.T., noted a diagnosis of status post lumbar spine trauma 
with residual degenerative disc disease.  The Board is of the 
opinion that this statement provides competent medical 
evidence of a current low back disorder, which has at least 
arguably been linked to the back injury for which the veteran 
received treatment in July 1969.  Thus, the Board believes 
that this statement bears directly and substantially upon the 
specific matter under consideration, and is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge, 155 F.3d at 1363 [new evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim].  

Accordingly, the Board finds that new and material evidence 
has been submitted in this case, and the claim is therefore 
reopened.

Duty to assist

As noted above, once a claim is reopened, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).  In regard to 
this duty, the Board believes that additional evidentiary 
development is required.  This matter will be addressed in 
the remand section below.


ORDER

Upon the submission of new and material evidence, the 
veteran's claim of entitlement to service connection for a 
low back disorder is reopened.  To that extent only, the 
claim is allowed.



REMAND

As discussed above, the veteran is seeking entitlement to 
service connection for a back condition.  He essentially 
contends that he currently has a low back disorder which he 
sustained as a result of being thrown from a truck during 
service.
The veteran is also seeking entitlement to service connection 
for a right knee disorder and PTSD.  With respect to his 
claim for a right knee disorder, he essentially contends that 
he currently has a right knee disorder as a result of the 
incident in which he was thrown from a truck during service.  
With respect to his claim for PTSD, he contends that he has 
PTSD as a result of exposure to various combat situations 
while in Vietnam. 

As noted above, VA has a duty to make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate a claim for benefits.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) [to be codified at 38 U.S.C. § 5103A].  
This duty includes providing the veteran with a medical 
examination if the evidence of record contains competent 
medical evidence of a current disability, which may be 
associated with his active service.  In accordance with this 
duty, and as will be discussed in detail below, the Board 
believes that a remand is appropriate so the veteran can be 
provided with VA examinations in order to address the 
etiology of his claimed back disability, right knee disorder 
and PTSD.

In the interest of clarity, the Board will separately address 
the veteran's claimed disabilities.

Back disability

The record in this case reflects that in July 1969, the 
veteran reported experiencing back pain after being thrown 
from a truck.  There was no pertinent medical evidence of 
record for many years after service.  Since filing to reopen 
his claim, the veteran has been provided with a physical 
examination by a private physician, Dr. J.T.  During his 
physical examination, the veteran reported that he sustained 
a back injury after being thrown from a truck during service.  
Upon examination, Dr. J.T. noted that the veteran's posture 
was abnormal, with evidence of loss of lumbar lordosis, and 
that his posture was somewhat stooped due to low back pain.  
Dr. J.T. noted a diagnosis of status post lumbar spine 
trauma, with residual degenerative disc disease.

Dr. J.T. clearly indicated that the veteran has a back 
disability currently.  Dr. J.T. was not so explicit, however, 
in defining the veteran's "lumbar spine trauma" as being a 
result of the injury he sustained in July 1969.  Such a 
conclusion may be implicit in a reading of Dr. J.T.'s entire 
examination report, since the veteran's July 1969 injury is 
the only such injury pointed to in Dr. J.T.'s report.  
However, it remains unclear as to whether Dr. J.T.'s 
conclusion was based merely on the veteran's own self report 
or on a review of the entire medical history.  Compare 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [the fact that 
the veteran's history is recorded in medical records does not 
transform it into a competent medical opinion as to the date 
of onset] with Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [in that case, the examiner did not merely 
transcribe the veteran's statements, but rather reviewed the 
record and arrived at a medical conclusion based on the 
evidence. The examiner's opinion thus constituted competent 
medical nexus evidence.]  Accordingly, the Board believes 
that a VA examination of the veteran's back is warranted 
under the circumstances presented in this case.   Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  See Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

Moreover, during a January 1999 personal hearing, the veteran 
testified that he received treatment from a chiropractor in 
either 1994 or 1995.  These records have not been associated 
with his VA claims folder and should be obtained.      

Right knee disorder

The Board notes that during the veteran's September 1999 
physical examination, Dr. J.T. indicated a diagnosis of 
congenitally bifid patella.  Dr. J.T. also indicated that 
there was evidence of diminished range of motion in the right 
knee and weakness due to pain.  Dr. J.T. further found that 
the veteran's gait was abnormal, with evidence of antalgia on 
the right secondary to right knee pain.

As noted above, congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. 3.303(c), 4.9 (2000).  Thus, inasmuch 
as the veteran's right knee disorder is a congenital defect, 
service connection must be denied as a matter of law.  
However, although Dr. J.T. noted a diagnosis of a 
congenitally bifid patella, the report of physical 
examination is unclear as to the extent that all of the right 
knee symptoms were attributable to this disorder.  Thus, the 
Board finds that a VA orthopedic examination is warranted to 
specifically address the etiology of the veteran's right knee 
symptoms.

PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).  With respect to the second 
element, if the evidence shows that the veteran served in 
combat during service, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the veteran contends that he was exposed to 
combat on several occasions while stationed in Vietnam.  His 
service records reflect that his military occupational 
specialty (MOS) was light weapons infantryman and that he 
served in Vietnam from September 1968 to September 1969.  
These records also reflect that he was awarded the Combat 
Infantryman's Badge.  Therefore, the Board concludes that the 
veteran did serve in combat during service, and that his lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence.  Thus, 
because the veteran's reported in-service stressors appear to 
be consistent with the circumstances, conditions, or 
hardships of his service, no further development or 
corroborative evidence is required with respect to the third 
element of a claim for PTSD, the existence of an in-service 
stressor.  Zarycki, 6 Vet. App. at 98.

However, while the determination of combat-veteran status 
relates to the question of the incurrence of an in-service 
stressor, the Board notes that his combat status does not 
assist the veteran in establishing the first and second 
elements in a claim for PTSD; a current medical diagnosis of 
PTSD and medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor.  See, e.g., 
Kessel v. West, 13 Vet. App. 9 (1999).  

With respect to these elements, the Board notes that the 
veteran has submitted a letter from S.H., a VA psychologist, 
in which she indicated that the veteran had received 
treatment in 1994 for symptoms of PTSD, which resulted from 
his combat in Vietnam.  It appears that records of this 
treatment have been obtained and associated with the claims 
folder, and that they reflect that the veteran did receive 
numerous diagnoses of PTSD throughout that year.  

However, the record also reflects that in March 1997, the 
veteran was provided with a VA psychological examination, in 
which the psychologist failed to note a diagnosis of PTSD.  
Rather, the psychologist noted an Axis I diagnosis of alcohol 
abuse and cocaine abuse.  It appears that while the 
psychologist found that the veteran did report a history of 
exposure to combat stressors in Vietnam, as well as many 
symptoms associated with PTSD, the psychologist found that 
the veteran's psychiatric history was far outshadowed by his 
long-standing problems with polysubtance abuse.  The 
psychologist also concluded that psychological testing had 
also revealed a tendency to magnify and over-report his 
problems and symptoms.  For this reason, the psychologist 
determined that a diagnosis of PTSD must be considered 
"provisional at best".


In light of the aforementioned evidence, the Board believes 
that there is still a great deal of ambiguity in the record 
regarding whether or not the veteran has PTSD as a result of 
service.  Therefore, the Board finds that a VA psychiatric 
examination is warranted in order to determine whether or not 
the veteran has PTSD as a result of his military service.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran in 
order to ascertain whether there is any 
additional medical evidence pertaining to 
his claimed back disability, right knee 
disorder and/or PTSD which has not been 
associated with his VA claims folder.  
After securing any necessary consents 
from the veteran, the RO should obtain 
such evidence and associate it with the 
veteran's VA claims folder.

2.  The RO should then schedule the 
veteran for a comprehensive VA 
psychiatric examination.  The veteran's 
claims folder and a copy of this remand 
must be provided to the examiner for 
review prior to the examination.  The 
examiner should identify any psychiatric 
disorders that are present and express an 
opinion as to whether each disorder is at 
least as likely as not related to the 
veteran's service.  If the examiner 
believes that PTSD is an appropriate 
diagnosis, the examiner must specify the 
stressors responsible.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder.


3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of his 
claimed back disability and right knee 
disorder.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review prior 
to the examination.  

With respect to the veteran's back 
disability, the examiner should provide a 
diagnosis and, after a review of the 
medical records render an opinion as to 
the etiology of any back disability 
identified.  In particular, based on the 
evidence of record, the examiner should 
opine as to whether it is at least as 
likely as not that any back disability is 
related to the 1969 incident reported in 
the veteran's service medical records.  

As to any right knee disorder found, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that such disorder is related to service.  
If any right knee disorder is found to be 
congenital in nature, such should be 
noted and explained in the report.  

Any and all opinions expressed must be 
accompanied by a complete rationale.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for a back disability, 
a right knee disorder and PTSD.  With 
respect to the issue of entitlement to 
service connection for a back disability, 
this should be adjudicated on a de novo 
basis.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and should be given the opportunity 
to respond thereto.  Thereafter, the 
veteran's claims folder should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 3 -


